Citation Nr: 0909171	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from May 1967 to May 1970.  The Veteran died 
in September 2000.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

Although the RO reopened the claim in the February 2004 
rating decision and November 2004 statement of the case 
(SOC), the question of whether new and material evidence has 
been received to reopen such claim must be addressed in the 
first instance by the Board because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

Initially, the Board notes that this claim has been subject 
to Chairman's Memorandum 01-06-24 (Sept. 21, 2006), which 
instituted a stay on all cases affected by the United States 
Court of Appeals for Veterans Claims' (Court) decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006) that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
On May 8, 2008, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed 
the Court's decision, and issued mandate in Haas effective 
October 16, 2008.  A petition for a writ of certiorari in 
Haas was denied by the United States Supreme Court on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  In light of the foregoing and Chairman's 
Memorandum 01-09-03 (Jan. 22, 2009), which rescinds 
Chairman's Memorandum 01-06-24 in its entirety, the Board 
finds it may now proceed in the instant appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant has claimed that diabetes, which was listed on 
the Veteran's death certificate as one of the causes of his 
death, was related to his exposure to herbicides during 
service.  The evidence of record does not show the Veteran 
set foot on land in Vietnam.  38 C.F.R. § 3.313; see also 
Haas v. Peake, 525 F.3d at 1189 (upholding VA's 
interpretation that service in Vietnam requires that a 
claimant have set "foot-on-land" in Vietnam).  However, his 
service personnel records indicate that he served in Thailand 
from August 1968 to June 1969 with the 347th Sig. Co. 
attached to both the 442nd Sig. Battalion and the 379th Sig. 
Co. as a wave radio repairman.  The Department of Defense 
(DOD) has identified American bases in Thailand where 
herbicides were sprayed around the perimeter.  As the record 
shows the Veteran was stationed in Thailand and evidence of 
exposure to herbicides in Thailand would be pertinent to 
whether the appellant's claim can be reopened, the RO should 
undertake any necessary research to determine whether the 
Veteran was stationed on a base in Thailand where herbicides 
were used.

Additionally, the Federal Circuit has held that when 
presumptive provisions are not met, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during service.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In October 2003 the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to VA, 
indicating seven places where the Veteran had received 
treatment for the conditions cited on his death certificate 
as conditions that contributed to or caused his death.  In a 
November 2003 letter, the RO informed the appellant that she 
had until October 2004 to submit evidence in support of her 
claim.  This letter did not acknowledge that the appellant 
had submitted VA Form 21-4142 and did not inform her that in 
order for VA to request these identified records, she needed 
to submit a separate VA Form 21-4142 for each location where 
the Veteran received treatment.  In December 2003, the 
appellant indicated she was unclear what other information 
the RO was requesting.  The RO did not respond to her request 
for clarification and did not attempt to obtain corrected VA 
Forms 21-4142 from her.  Some of the treatment identified by 
the appellant was at the VA Medical Center in Houston.  VA 
treatment records are constructively of record and should be 
obtained on remand.  Since evidence of treatment for the 
death causing conditions would be material to the matter at 
hand, VA must provide the appellant assistance in obtaining 
such evidence.  A complete record is necessary for the 
determination that must be made regarding the instant claim.  

During the pendency of this appeal, the Court decided several 
cases involving VCAA notice requirements which are applicable 
to the appellant's claim.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a), in a claim to reopen a previously 
finally denied claim, require that VA, by way of a specific 
notice letter, notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While the appellant received notice in 
an October 2003 letter that her claim had previously been 
denied and of the definition of new and material evidence, 
she was not otherwise provided with a Kent complying notice 
letter.  Specifically, she has not been informed of what type 
of evidence and information would suffice to reopen the claim 
and of the reason why her claim was previously denied.  

The appellant has also not been provided with notice of the 
decisions of Hupp v. Nicholson, 21 Vet. App. 342 (2007), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Hupp, the Court held that proper VCAA notice for dependency 
and indemnity compensation (DIC) claims must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Hupp, 21 Vet. App. at 
352-353.  Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  
Dingess/Hartman, 19 Vet. App. at 490-91.  Notice complying 
with Kent, Hupp, and Dingess/Hartman should be provided on 
remand.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the appellant a 
letter providing her the notice required 
under Kent v. Nicholson, 20 Vet. App. 1 
(2006), Hupp v. Nicholson, 21 Vet. App. 
342 (2007), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The appellant and her 
representative should have an opportunity 
to respond.

This letter should also ask the appellant 
to identify all sources of treatment or 
evaluation the Veteran received for the 
conditions listed on his death certificate 
since service and particularly any 
treatment received that was 
contemporaneous to his death.  She should 
be asked to provide the necessary releases 
for records of such treatment or 
evaluation.  Of particular interest are 
any records the appellant noted in her 
October 2003 VA Form 21-4142.  The RO 
should obtain complete records of all such 
treatment and evaluations from all sources 
identified by the appellant.  The RO must 
obtain any VA treatment records that have 
not been associated with the claims file.

2.	The RO should arrange for any necessary 
research, including by search of DOD's 
inventory or request to the U. S. Army and 
Joint Services Records Research Center, to 
determine whether the Veteran served at a 
base in Thailand where herbicides were 
used.  If the search cannot be completed, 
it should be so noted in the claims file, 
along with an explanation of the reason 
for non-completion (such as records 
unavailability).

3.	The RO should undertake any other 
development suggested by the development 
ordered above, to include arranging for a 
medical opinion, if deemed necessary.

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

